Citation Nr: 0007507
Decision Date: 02/11/00	Archive Date: 09/08/00

DOCKET NO. 98-17 621               DATE FEB 11, 2000

On appeal from the Department of Veterans Affairs Regional Office
in San Juan, Puerto Rico

THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department
of Veterans Affairs improved pension benefits in the amount of
$8,065.00.

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty from August 1967 to August 1969.
In April 1997, the San Juan, Puerto Rico, Regional Office (RO)
retroactively terminated payment of the veteran's Department of
Veterans Affairs (VA) improved pension benefits as of May 1996 due
to his receipt of Social Security Administration (SSA) benefits and
reinstated payment of his disability compensation. In May 1997, the
veteran was informed in writing of an overpayment of VA improved
pension benefits in the amount of $8,065.00 and his waiver rights.

This matter came before the Board of Veterans' Appeals (Board) on
appeal from a September 1997 decision of the RO's Committee on
Waivers and Compromises (Committee) which denied the veteran's
request for waiver of recovery of the overpayment of VA improved
pension benefits in the amount of $8,065.00. The veteran has been
represented himself throughout this appeal.

FINDINGS OF FACT

1. All relevant available evidence necessary for an equitable
disposition of the veteran's appeal has been obtained by the RO.

2. The veteran was overpaid VA improved pension benefits in the
amount of $8,065.00 between May 1996 and April 1997 due to his
failure to promptly and accurately inform the VA of his receipt of
SSA benefits.

3. Notwithstanding the veteran's fault in creating the overpayment
of VA improved pension benefits, recovery of the indebtedness would
result in severe financial hardship to the veteran.

CONCLUSIONS OF LAW

1. The overpayment of VA improved pension benefits in the amount of
$8,065.00 was not due to error solely on the part of the VA and was
otherwise properly created. 38 U.S.C.A. 5107(a) (West 1991); 38
C.F.R. 3.660(a) (1999).

2. Recovery of the overpayment of VA improved pension benefits in
the amount of $8,065.00 would be against the principles of equity
and good conscience. 38 U.S.C.A. 5302 (West 1991 & Supp. 1999); 38
C.F.R. 1.963(a), 1.965(a) (1999).

2 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Creation of the Debt

Generally, a veteran in receipt of VA pension benefits must notify
the VA of all circumstances which will affect his entitlement to
receive pension benefits or the rate of those benefits. Such notice
must be furnished when the recipient acquires knowledge that his
income has changed. 38 C.F.R. 3.660(a)(1) (1999).

An April 1996 SSA award letter indicates that the veteran had been
awarded SSA disability benefits effective as of February 1996 and
would receive his first payment in April 1996. In May 1996, the
veteran was granted VA improved pension benefits. In its May 1996
written notification to the veteran of his award, the RO stated
that he had reported receiving no income from any source including
SSA benefits. The RO informed the veteran that he was required to
promptly report any change in his family's income in order to avoid
creation of an overpayment of benefits to him.

A March 1997 RO notice to the veteran states that he had failed to
complete an eligibility verification report which had been sent to
him in January 1997. In his April 1997 VA Improved Pension
Eligibility Verification Report (Veteran with No Children), the
veteran reported that he received monthly SSA benefits in the
amount of $1089.00. Based upon his reported SSA benefits, the RO
retroactively terminated payment of the veteran's VA improved
pension benefit,; as of May 1996 and reinstated payment of his
disability compensation. In a May 1997 written statement, the
veteran acknowledged that he had been informed in writing of the
overpayment of VA improved pension benefits in the amount of
$8,065.00 and requested waiver of recovery of the overpayment.
Additionally, he stated that he had not intended to deceive either
the VA or the Federal Government.

The veteran failed to promptly report his receipt of SSA benefits.
lie has not contested the amount of the overpayment. In light of
this fact, the Board finds that

- 3 -

the overpayment of VA improved pension benefits in the amount of
$8,065.00 was solely the consequence of the veteran's own action
and thus properly created.

II. Waiver of Recovery

Recovery of an overpayment of VA improved pension benefits may be
waived if recovery of the indebtedness from the payee who received
the benefit would be against equity and good conscience. 38
U.S.C.A. 5302 (West 1991 & Supp. 1999); 38 C.F.R. 1.963 (a) (1999).
The equity and good conscience standard means arriving at a fair
decision between the obligor and the Government. In making this
decision, consideration is to be given to factors such as: the
fault of the debtor; a balancing of the fault of the debtor against
any fault of the VA; whether collection would deprive the debtor of
basic necessities; whether recovery would nullify the objective for
which the benefits were intended; whether a failure to make
restitution would result in unfair gain to the debtor; and whether
reliance on the benefits would result in relinquishment of a
valuable right or incurrence of a legal obligation. 38 C.F.R.
1.965(a) (1999).

The report of an April 1996 VA examination for compensation
purposes notes that the veteran was diagnosed with arteriosclerotic
heart disease, coronary artery disease, myocardial infarction
residuals, coronary artery bypass graft residuals, congestive heart
failure, and hypertension. In his May 1997 Financial Status Report
(VA Form 20-5655), the veteran indicated that: his family's gross
monthly income consisted of SSA benefits in the amount of $1,089.00
and VA disability compensation in the amount of $94.00; they had a
net monthly income of $1,183.00; their monthly expenses totaled
$1,413.00; and their assets consisted of a 1983 automobile. The
veteran advanced that recovery of the overpayment of VA improved
pension benefits would cause him serious economic hardship and
destabilize his health condition as his monthly expenses currently
exceeded his monthly income by $230.00.

4 -

In his September 1998 Financial Status Report (VA Form 20-5655),
the veteran indicated that: his family's gross monthly income
consisted of SSA benefits in the amount of $1,112.00 and VA
disability compensation in the amount of $95.00; they had a net
monthly income of $1,207.00; their monthly expenses totaled
$1,460.00; and their assets consisted of a 1983 automobile. In his
September 1998 substantive appeal, the veteran advanced that his
current financial situation was extremely restricted.

The Board has reviewed the probative evidence including the
veteran's statements on appeal. While the veteran was at fault in
the creation of the overpayment of VA improved pension benefits,,
the Board observes that recovery of the overpayment would clearly
result in severe financial hardship to the veteran and probably
render him unable to meet his family's basic necessities. In May
1997, the veteran reported monthly expenses which exceeded his net
monthly income by $230.00. In September 1998, the veteran reported
monthly expenses which exceeded his net monthly income by
approximately $253.00. He has several significant post-operative
cardiovascular disabilities. Upon application of the aforementioned
authorities to the instant appeal, the Board concludes that
recovery of the overpayment from the veteran would be against
equity and good conscience. According, a waiver of recovery of the
overpayment of VA improved pension benefits to the veteran in the
amount of $8,065.00 is granted.

ORDER

Waiver of recovery of VA improved pension benefits in the amount of
$8,065.00 is granted.

J. T. HUTCHESON
Acting Member, Board of Veterans' Appeals

5 -


